Exhibit 10.2 EXECUTION VERSION Registration Rights Agreement by and among Each of the parties listed on the signature pages hereto, and Communications Sales & Leasing, Inc. Dated as of June 15, 2016 TABLE OF CONTENTS Article I DEFINITIONS Section 1.01 Definitions. 1 Section 1.02 Interpretation. 6 Article II REGISTRATION RIGHTS Section 2.01 Registration. 7 Section 2.02 Piggyback Registrations. 10 Section 2.03 Registration Procedures. 12 Section 2.04 Underwritten Offerings. 17 Section 2.05 Registration Expenses Paid by CS&L. 18 Section 2.06 Indemnification. 18 Section 2.07 Reporting Requirements; Rule 144. 21 Article III MISCELLANEOUS Section 3.01 Term. 22 Section 3.02 Counterparts; Entire Agreement; Corporate Power 22 Section 3.03 Governing Law; Waiver of Jury Trial. 23 Section 3.04 Amendment. 23 Section 3.05 Waiver of Default. 23 Section 3.06 Successors, Assigns and Transferees. 23 Section 3.07 Further Assurances. 24 Section 3.08 Performance. 24 Section 3.09 Notices. 24 Section 3.10 Severability. 25 Section 3.11 No Reliance on Other Party. 25 Section 3.12 Windstream and PEG Registration Rights Agreements. 25 Section 3.13 Mutual Drafting. 26 Exhibit AForm of Agreement to be Bound REGISTRATION RIGHTS AGREEMENT
